

Exhibit 10.10


CONFIDENTIAL TREATMENT


Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934.  Such portions
are marked “[*]” in this document; they have been filed separately with the
Commission.
 
 
 
Amendment N°1
TO
AMENDED AND RESTATED
CONTRACT N° GINC-C-06-0300
 
By and Between
 
GLOBALSTAR, INC.
 
and
 
THALES ALENIA SPACE FRANCE
 
 
 


 

--------------------------------------------------------------------------------

 


Amendment n°1 to the CONTRACT  GINC-C-06- 0300 between Globalstar, Inc.
  
and Thales Alenia Space France



This Amendment N°1 to the Amended & Restated Contract signed on June 3, 2009,
referenced GINC-C-06-0300 is made between Thales Alenia Space France, a Company
organised and existing under the laws of France, having its registered office at
26 avenue Jean François Champollion 31100 Toulouse – FRANCE (“Contractor”) and
Globalstar, Inc., a Delaware corporation with offices at 461 South Milpitas
Blvd., Milpitas, California 95035, U.S.A. (“Purchaser”).


The Purchaser and the Contractor being hereinafter individually referred to as a
“Party” or collectively as the “Parties”.


Recitals


Whereas, the Purchaser and the Contractor signed an Amended and Restated
Contract on June 3, 2009, for the procurement of forty eight (48) satellites and
other Deliverable Items and related services for the Construction of the
Globalstar Satellites for the Second Generation Constellation ; and


Whereas, for convenience purposes, certain dates in this Amended and Restated
Contract were based upon an assumed EDC2 of June 5, 2009, meaning that the first
draw down under the Export Credit Facility has occurred prior to that date; and


Whereas, pursuant to the provisions of Article 32 of the Amended and Restated
Contract, if the first draw down occurs later than June 5th, 2009, then certain
dates in this Amended and Restated Contract shall be  postponed  accordingly by
the number of days elapsed between June 5th, 2009 and actual date of the first
draw down ; and


Whereas, the first draw down under the Export Credit Facility has occurred on
July 1, 2009 and as a consequence, certain dates in the Amended and Restated
Contract must be postponed by 26 days; and


Whereas, the Parties hereby agree to modify certain provisions of the Amended
and Restated Contract and its Exhibits accordingly.


THEREFORE, THE PARTIES AGREE TO THE FOLLOWING :

 
Page 1

--------------------------------------------------------------------------------

 


Amendment n°1 to the CONTRACT  GINC-C-06- 0300 between Globalstar, Inc.
  
and Thales Alenia Space France



The following provisions of the Amended and Restated Contract are replaced or
amended as follows:


1.1
Article 6.  Delivery and Delivery Schedule.



Paragraph (A) is replaced by the following:


(A)      The Delivery Schedule is identified in the Table below. Delivery of a
Spacecraft (other than Spacecraft delivered for storage as directed by Purchaser
in accordance with Article 29) shall be deemed to have occurred at Pre-Shipment
Review. Delivery of a DSS shall be deemed to have occurred upon completion of
the Simulator Completion Review. Delivery of Satellite Mass Simulator shall be
deemed to have occurred upon Mass Simulator Delivery Review Board.



Item
 
Description
 
Delivery Date or
Date of Performance
 
Delivery Place
1
 
Spacecraft
 
Per Exhibit F
 
Contractor’s facilities
2
 
Satellite Propellant
 
Per Exhibit A
 
Per Article 6(C)
3
 
DSS
 
Per Exhibit A
 
Milpitas, CA
El Dorado Hills, CA
4
 
Satellite OBPE Software
 
Per Exhibit A
 
Milpitas, CA
5
 
Launch Support Services
 
Per Exhibit A
 
Launch Site
6
 
MOSS
 
Per Exhibit A
 
Milpitas, CA
7
 
Documentation
 
Per Exhibit A
 
Milpitas, CA
8
  
Satellite Mass Simulator(*)
  
Oct 30, 2009
  
France, Arianespace
(Bordeaux)



(*) At the end of the tests, the Purchaser shall ship back to Contractor’s
facility in Cannes the satellite mass simulator with its container for
destruction purposes. The satellite mass simulator will therefore be delivered
on a temporary basis. Cost for the shipping back to Cannes shall be paid by the
Contractor.


As an option, Purchaser may choose to take delivery of mass simulator in
Milpitas or in Cannes at the end of the tests and shall then pay for all the
applicable taxes and shipment costs (if any).


1.2
Article 18.  Liquidated Damages for Late Delivery / Early Delivery Incentives.



Paragraph 18.1 (B) is replaced by the following:


(B)       The Required Delivery Dates for Spacecraft under this Contract are set
forth below by the following spacecraft groups :


Satellites Completed PSR
 
Date of PSR 
(Regular)
TOTAL: 7 Satellites
(FM 2,3,4,5,6,7,8)
 
 
 April 22, 2010
TOTAL: 13 Satellites
(FM 9,10,11,12,13,14)
 
 
June 7, 2010
TOTAL:19 Satellites
(FM 15,16,17,18,19,20)
 
 
July 19, 2010
TOTAL: 24 Satellites
(FM 21,22,23,24,25)
 
 
August 23, 2010
TOTAL: 31 Satellites
(FM 26,27,28,29,30,31,32)
 
 
May 25, 2012
TOTAL: 37 Satellites
(FM 33,34,35,36,37,38)
 
 
Nov 21, 2012
TOTAL: 43 Satellites
(FM 39,40,41,42,43,44)
 
 
May 20, 2013
TOTAL: 48 Satellites
(FM 45,46,47,48,PFM1)
  
 
Sept 17, 2013


 
Page 2

--------------------------------------------------------------------------------

 


Amendment n°1 to the CONTRACT  GINC-C-06- 0300 between Globalstar, Inc.
  
and Thales Alenia Space France



For the avoidance of doubt, the Satellite grouping specified in the above table
shall be independent of FM numbers.


For the avoidance of doubt, the PSR ED2 Objective dates as per Early Delivery
ED2 Scope of Work shall not be taken into account for the calculation of
Liquidated Damages for Late Delivery as per Article 18.1.


The Parties agree that they will negotiate in good faith to create a Table, to
substitute for the above Table, reflecting the actual number of Spacecraft per
Batch (the first Batch to include appropriate spare Spacecraft(s)) in alignment
with Purchaser’s selected Launch Services Agreement commitments for the numbers
of Spacecraft per launch.


Paragraph 18.2 – The Table “PSR ED2 Early Delivery Incentives” and the Table
“Launch ED2 Early Delivery Incentives” are replaced by the following:


Table PSR ED2 Early Delivery Incentives



   
Required Delivery
Dates for Regular
Schedule as per
Article 18.1 (B)
 
PSR ED2
Objective Dates
 
PSR Schedule
Saving Days
for [*]%
Incentives
 
Maximum
Incentives amount
(in Euro)
Batch 1 FM2 to FM7*
 
April 9, 2010
 
Feb 28, 2010
 
40
 
[*]
Batch 2 FM8 to FM13*
 
May 31, 2010
 
April 23, 2010
 
38
 
[*]
Batch 3 FM14 to FM19*
 
July 12, 2010
 
June 4, 2010
 
38
 
[*]
Batch 4 FM20 to FM25*
  
Aug 23, 2010
  
July 26, 2010
  
28
  
[*]

(*) For the avoidance of doubt a Batch shall be comprised of six (6) Spacecraft
independently of FM numbers specified in the above table.


Table Launch ED2 Early Delivery Incentives



   
Nominal
Scheduled Launch
Dates
 
Launch ED2
Objective Dates
 
Launch Schedule
Saving Days
for [*]%
Incentives
 
Maximum
Incentives amount
(in Euro)
Batch 1 FM2 to FM7*
 
Jun 18, 2010
 
May 9, 2010
 
40
 
[*]
Batch 2 FM8 to FM13*
 
Sept 16, 2010
 
Aug 7, 2010
 
40
 
[*]
Batch 3 FM14 to FM19*
 
Nov 16, 2010
 
Oct 7, 2010
 
40
 
[*]
Batch 4 FM20 to FM25*
  
Jan 16, 2011
  
Dec 7, 2010
  
40
  
[*]

(*) For the avoidance of doubt a Batch shall be comprised of six (6) Spacecraft
independently of FM numbers specified in the above table.

 
Page 3

--------------------------------------------------------------------------------

 


Amendment n°1 to the CONTRACT  GINC-C-06- 0300 between Globalstar, Inc.
  
and Thales Alenia Space France



1.3
Exhibit F is replaced by the new Exhibit F as attached to this Amendment N° 1.



1.4          All of the terms, covenants and conditions of the Contract as may
already have been amended shall remain in full force and effect except to the
extent the same have been expressly amended or modified by the terms of this
Amendment N°1.


1.5           All capitalized terms not otherwise defined in this Amendment N°1
shall have the meanings for such terms as set forth in the Contract.


Execution


In witness whereof, the Parties have duly executed this Contract Amendment.


Globalstar, Inc.
 
Thales Alenia Space France
             
By:
/s/ Paul Rosati
 
By:
/s/  Grave Emmanuel
             
Name: 
Paul Rosati
 
Name: 
Grave Emmanuel
             
Title:
Contracts Manager
 
Title:
Executive Vice President Telecommunications
           
Date:
15 January 2010
 
Date:
18 January 2010
 


 
Page 4

--------------------------------------------------------------------------------

 


Amendment n°1 to the CONTRACT  GINC-C-06- 0300 between Globalstar, Inc.
  
and Thales Alenia Space France

 
EXHIBIT F


[*]

 
Page 1

--------------------------------------------------------------------------------

 